DETAILED ACTION
	Claims 1-4, 9-10, 12-13, 17-24, 43, and 45-47 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 12-13, 18-21, 23, 43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka, N., & Dowdy, S. F. (July, 27, 2017). Enhanced generation of iPSCs from older adult human cells by a synthetic five-factor self-replicative RNA. PLoS One, 12(7), e0182018. (Of record) (hereafter referred to as the Yoshioka reference).
The Yoshioka reference disclosed a method of reprogramming human fibroblasts into iPSCs with the use of six different synthetic self-replicating RNA molecules that contained OCT4, KLF4, SOX2, GLIS1, c-MYC, and LIN28 (Yoshioka, Abstract, Fig. 1). The Yoshioka reference, further, disclosed that the self-replicating RNA molecules contained components of an alphavirus (Venezuelan Equine Encephalitis)(Yoshioka, page 2, first and second full paragraphs). Thus, the Yoshioka reference disclosed an RNA replicon comprising an open reading frame encoding a reprogramming factor as in instant claim 1, wherein the replicon further comprises another open reading frame as in instant claim 2, wherein the reprogramming factor is selected from the group consisting of OCT4, SOX2, KLF4, c-MYC, LIN28, and NANOG as in the instant claim 3, wherein the RNA replicon is a cis-replicon or trans-replicon as in the instant claim 4. The Yoshioka reference also disclosed a set of RNA replicons as in instant claims 9, 18, and 19, wherein the set of reprogramming factors comprises OCT4, SOX2, and KLF4, and/or c-MYC as in instant claims 12 and 13. The Yoshioka reference also disclosed a method of producing cells having stem cell characteristics as in instant claim 20, wherein the RNA replicons encode a set of reprogramming factors as in instant claim 23, wherein the RNA replicons comprise a set of RNA replicons as in instant claim 45. In disclosing a method of producing cells having stem cell characteristics as in instant claim 20, the Yoshioka reference also disclosed the cells produced by the method as in instant claim 46. Further, it is noted that claim 46 is a product-by-process claim and is, therefore, not limited to the manipulations of the recited steps, only the structure produced by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113, I.). Therefore, applicant should be aware that, while Yoshioka directly discloses the cells of instant claim 46, this claim also reads on cells having stem cell characteristics produced by any method. The Yoshioka reference also disclosed a method of making cells having stem cell characteristics as in instant claim 21, wherein at least one RNA replicon comprises an open reading frame encoding a reprogramming factor as in instant claim 43. Therefore, by teaching all the limitations of claims 1-4, 9, 12-13, 18-21, 23, 43, and 45-46 as written, the Yoshioka reference anticipates the instant invention.

Claims 1-4, 9, 12-13, 18-21, 23, 43, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka, N., Gros, E., Li, H. R., Kumar, S., Deacon, D. C., Maron, C., ... & Dowdy, S. F. (2013). Efficient generation of human iPSCs by a synthetic self-replicative RNA. Cell stem cell, 13(2), 246-254. (hereafter referred to as the Gros reference).
The Gros reference disclosed a method of reprogramming human fibroblasts into iPSCs by transfecting the fibroblasts with one of four different synthetic self-replicating RNA molecules that contained (1) components of an alphavirus (Venezuelan Equine Encephalitis), and (2) combinations of reprogramming factors OCT4, KLF4, SOX2, GLIS1, and c-MYC (Gros, Summary; Figure. 1; page 248, “generation of iPSCs by VEE RNA Replicon” subheading, first paragraph; Figure. 2). The Gros reference also disclosed culturing the iPSCs with activin A, bone morphogenic protein 4, basic fibroblast growth factor, vascular endothelial growth factor, and dickkopf homolog 1 in serum-free media to differentiate the iPSCs into cardiomyocytes (Gros, page 250, “differentiation of VEE-RNA Replicon-generated iPSC clones” subheading, first paragraph). Thus, the Gros reference disclosed an RNA replicon comprising an open reading frame encoding a reprogramming factor as in instant claim 1, wherein the replicon further comprises another open reading frame as in instant claim 2, wherein the reprogramming factor is selected from the group consisting of OCT4, SOX2, KLF4, c-MYC, LIN28, and NANOG as in the instant claim 3, wherein the RNA replicon is a cis-replicon or trans-replicon as in the instant claim 4. The Gros reference also disclosed a set of RNA replicons as in instant claims 9, 18, and 19, wherein the set of reprogramming factors comprises OCT4, SOX2, and KLF4, and/or c-MYC as in instant claims 12 and 13. The Gros reference also disclosed a method of producing cells having stem cell characteristics as in instant claim 20, wherein the RNA replicons encode a set of reprogramming factors as in instant claim 23, wherein the RNA replicons comprise a set of RNA replicons as in instant claim 45. In disclosing a method of producing cells having stem cell characteristics as in instant claim 20, the Yoshioka reference also disclosed the cells produced by the method as in instant claim 46. As noted above in the rejection over Yoshioka (July, 27, 2017), instant claim 46 is a product-by-process claim and is, therefore, not limited to the manipulations of the recited steps, only the structure produced by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113, I.). Therefore, applicant should be aware that, while the Gros reference directly discloses the cells of instant claim 46, this claim also reads on cells having stem cell characteristics produced by any method. The Gros reference also disclosed a method of making cells having stem cell characteristics as in instant claim 21, wherein at least one RNA replicon comprises an open reading frame encoding a reprogramming factor as in instant claim 43. The Gros reference also disclosed a method of making differentiated cells comprising providing cells having stem cell characteristic using the method of claim 20 and culturing the cells under conditions that induce or direct partial or complete differentiation to a differentiated cell type as in instant claim 47. Therefore, by teaching all the limitations of claims 1-4, 9, 12-13, 18-21, 23, 43, and 45-47 as written, the Gros reference anticipates the instant invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshioka, N., Gros, E., Li, H. R., Kumar, S., Deacon, D. C., Maron, C., ... & Dowdy, S. F. (2013). Efficient generation of human iPSCs by a synthetic self-replicative RNA. Cell stem cell, 13(2), 246-254. (hereafter referred to as the Gros reference) in view of Yu, J., Vodyanik, M. A., Smuga-Otto, K., Antosiewicz-Bourget, J., Frane, J. L., Tian, S., ... & Thomson, J. A. (2007). Induced pluripotent stem cell lines derived from human somatic cells. science, 318(5858), 1917-1920. (hereafter referred to as the Yu reference).
The Gros reference disclosed a method of reprogramming human fibroblasts into iPSCs by transfecting the fibroblasts with one of four different synthetic self-replicating RNA molecules that contained (1) components of an alphavirus (Venezuelan Equine Encephalitis), and (2) combinations of reprogramming factors OCT4, KLF4, SOX2, GLIS1, and c-MYC (Gros, Summary; Figure. 1; page 248, “generation of iPSCs by VEE RNA Replicon” subheading, first paragraph; Figure. 2).
The Gros reference did not disclose a set of RNA replicons encoding a set of reprogramming factors comprising OCT4, SOX2, NANOG, and LIN28 as in instant claim 17.
The Yu reference disclosed the reprogramming of human somatic cells into pluripotent stem cells with the use of lentiviral vectors containing 14 different potential reprogramming factors (Yu, abstract; page 1917, second paragraph). The Yu reference went on to disclose OCT4, SOX2, NANOG, and LIN28 as a, “core set of 4 genes… capable of reprogramming… somatic cells,” wherein NANOG showed a beneficial effect in clone recovery and LIN28 had a more modest, but consistent effect on clone recovery (Yu, page 1917, third paragraph). Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add the reprogramming factors NANOG, and LIN28 of the Yu reference to the set of reprogramming factors of Gros to improve iPSC clone recovery.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the reprogramming factors NANOG and LIN28 of the Yu reference to the set of reprogramming factors of Gros to arrive at the invention claimed in the instant claim 17 with a reasonable expectation of success.

Claims 9-10, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka, N., Gros, E., Li, H. R., Kumar, S., Deacon, D. C., Maron, C., ... & Dowdy, S. F. (2013). Efficient generation of human iPSCs by a synthetic self-replicative RNA. Cell stem cell, 13(2), 246-254. (hereafter referred to as the Gros reference) in view of Spuul, P., Balistreri, G., Hellström, K., Golubtsov, A. V., Jokitalo, E., & Ahola, T. (2011). Assembly of alphavirus replication complexes from RNA and protein components in a novel trans-replication system in mammalian cells. Journal of virology, 85(10), 4739-4751. (Hereafter referred to as the Spuul reference).
The Gros reference disclosed a method of reprogramming human fibroblasts into iPSCs by transfecting the fibroblasts with one of four different synthetic self-replicating RNA molecules that contained (1) components of an alphavirus (Venezuelan Equine Encephalitis), and (2) combinations of reprogramming factors OCT4, KLF4, SOX2, GLIS1, and c-MYC on a single mRNA (Gros, Summary; Figure. 1; page 248, “generation of iPSCs by VEE RNA Replicon” subheading, first paragraph; Figure. 2).
The Gros reference did not disclose a method of reprogramming human fibroblasts into iPSCs with the use of a set of RNA trans-replicons wherein each of the replicons in the set comprises one open reading frame encoding a reprogramming factor as in instant claims 10 and 24. The Gros reference also did not disclose the use of multiple RNA replicons wherein the functional alphavirus nonstructural proteins and the reprogramming factors are on their own RNA molecules and the RNA molecules containing the reprogramming factors can be replicated by the functional alphavirus nonstructural proteins in-trans as in the instant claim 22.
The Spuul reference disclosed the use of Semliki Forest virus replicative machinery to express replicase proteins separate from RNA containing target proteins to allow for replication of target RNA molecules in-trans (Spuul, page 4739, abstract; FIG. 1). The Spuul reference also disclosed the co-expression of RNA containing functional alphavirus nonstructural proteins (Spuul, FIG. 1(A)) and target RNA containing a single target luciferase reporter open reading frame (Spuul, FIG. 1(B)). The Spuul reference further disclosed that the trans system affords more experimental freedom than when production of the replication proteins is always coupled to the replication of the mRNA from which they are translated (Spuul, page 4740, first full paragraph). Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of reprogramming fibroblasts of the Gros reference to provide the alphavirus nonstructural proteins on a separate RNA than the reprogramming factors in trans as taught by Spuul to afford more experimental freedom and decouple production of the replication proteins from the replication of the mRNA that encodes them.
Further, the invention claimed in instant claims 10, and 24 merely rearrange the reprogramming factor open reading frames to put them on individual RNA molecules as a matter of design choice. See MPEP 2144.04(VI)(C). Whether the reprogramming factors are encoded together on one RNA molecule or separately on individual RNA molecules is a matter of design choice because, in the context of the present invention, the RNA molecules are replicated by an alphavirus replicase regardless of where they are located. Thus, a skilled artisan would recognize that the translation rates of the reprogramming factors would not differ between the two different strategies and the goal of providing the reprogramming factors to the cell would not be affected by providing the reprogramming factors through individual RNA molecules instead of together on one RNA molecule. Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the method of reprogramming fibroblasts of the Gros reference could be modified by encoding each reprogramming factor on different RNA molecules as a matter of design choice and the results of doing so would have been predictable.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the Gros reference according to the disclosed trans system of Spuul to arrive at the invention claimed in instant claim 22 and that the reprogramming factors of the Gros reference could be encoded on individual RNA molecules as a matter of design choice to arrive at the invention claimed in instant claims 10 and 24 with a reasonable expectation of success.

No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Brendan Tinsley
/B.T.T./Examiner, Art Unit 1633            


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633